DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 16-17, 20, 22, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (EP 1647513 A2).
	Regarding claim 16, Seki et al. disclose:
An elevator system (figure 1) comprising:
a first elevator car (cage 3A, figure 1) movable in a first elevator shaft (path 1A, figure 1) in a vertical 	direction; 
a closed first support means (rope 4Aa, figure 4, structural equivalent of the belt or one or more cables 	as described in Applicant’s specification) guided about a lower deflection roller (rope fastening 	pulley 17, figure 5) and an upper deflection roller (a second rope fastening pulley 17, figure 5, 	the upper and lower parts of rope 4Aa are guided around fastening pulleys 17) in the first 	elevator shaft; 
a first drive machine (drive motor 23a, figure 1) driving the first support means (4Aa, via differential gear 	6a, figure 1); 
a first coupling device (rope fastener support 14, figure 5) arranged on the first elevator car (3A); wherein the first support means (4Aa) has a first primary coupling element (rope fastener 5, figure 5) 	which, when coupled to the first coupling device (14), produces a drive connection between the 	first elevator car (3A) and the first support means (4Aa) whereby the first elevator car can be 	moved in the first elevator shaft (1A) by the first support means driven by the first drive 	machine (23a); and 
wherein the first primary coupling element (5) is a connection element that connects two free ends of 	the first support means together (free ends of rope 4Aa are connected in rope fastener 5 via 	terminal 18b, figure 5).  
a second elevator car (cage 3C, figure 1) movable in the first elevator shaft (1A) in the vertical 	direction; 
a closed second support means (rope 4Ab, figure 8, structural equivalent of the belt or one or more 	cables as described in Applicant’s specification) guided about another lower deflection roller 	(rope fastening pulley 17 connected to cage 3C) and another upper deflection roller (rope 	fastening pulley 17 connected to cage 3D); 
a second drive machine (drive motor 23b, figure 1) driving the second support means; 
a second coupling device (rope fastener support 14 connected to cage 3C) arranged on the second 	elevator car; 
wherein the second support means (rope 4Ab) has a second primary coupling element (rope fastener 5 	connected to rope fastener support 14 on cage 3C) which, when coupled to the second coupling 	device, produces a drive connection between the second elevator car (3C) and the second 	support means (4Ab) whereby the second elevator car can be moved in the first elevator shaft 	(1A) by the second support means (4Ab) driven by the second drive machine (23b); and  
wherein the first elevator car (3A) and the second elevator car (3C) are independently movable in the 	first elevator shaft (cage 3A is connected to cage 3B and driven by motor 23a, cage 3C is 	connected to cage 3D and driven by motor 23b, cages 3A and 3C are independently movable 	relative to each other in the shaft).
	Regarding claim 17, Seki et al. further disclose:
wherein the first coupling device (14) is coupled to and cannot be decoupled from the first primary coupling element (5) during a normal operation of the elevator system such that there is a continuous drive connection between the first elevator car and the first support means during the normal operation (rope fastener support 14 and rope fastener 5 are capable of being decoupled, however, they cannot be decoupled during a normal operation of the elevator system).  
	Regarding claim 20, Seki et al. further disclose:
wherein each of the first (4Aa) and second support means (4Ab) has a secondary coupling element (rotating shafts 15 couple rope fastener support 14 and rope fastener 5, corresponding with cages 3A and 3C, figure 5) to and from which the first and second coupling devices (14 on cages 3A and 3C, respectively) can be coupled and decoupled (rope fastener supports 14 and shafts 15 can be decoupled), respectively, and the primary and secondary coupling elements (5 and 15) of each of the first and second support means  (4Aa and 4Ab) are arranged such that, in case of a movement of the elevator car (3A, 3C) coupled to one of the first and second support means from a lower end position to an upper end position, or vice versa, neither of the primary and secondary coupling elements (5, 15) of the one support means (either 4Aa or 4Ab) is guided about either of the deflection rollers (17) associated with the one support means (the coupling elements 5 and 15 are connected to the pulleys 17 and are not guided about them).  
	Regarding claim 22, Seki et al. further disclose:
wherein the primary and secondary coupling elements (5, 15) of each of the first and second support means (4Aa, 4Ab) are arranged such that, when the elevator car (3A) coupled to one of the support means (4Aa) via the primary coupling element (5) has reached the upper end position, the secondary coupling element is positioned such that the coupling device of another of the elevator cars (3B) arranged in the lower end position can couple to the secondary coupling element (when cage 3A is at an upper end position and is coupled to 4Aa via rope fastener 5, cage 3B is at a lower end position and is also connected to 4Aa via rope fastener 5 and rotating shaft 15).  
	Regarding claim 28, Seki et al. further disclose:
including a guide (rope fastener guide rail 13A, figure 1) guiding the first primary coupling element in the first elevator shaft during movement of the first elevator car.  
	Regarding claim 29, Seki et al. further disclose:
including a second coupling device (second rope fastener support 14, see figure 2 for clear representation of both coupling devices on cage 3A) arranged on the first elevator car whereby the first and second coupling devices simultaneously couple to coupling elements (5) of two different support means (ropes 4A and 4B, figure 2).  
	Regarding claim 30, Seki et al. further disclose:
wherein the first and second coupling devices (14) are arranged on opposite sides of the first elevator car (see figure 2).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (EP 1647513 A2) in view of Gaussmann et al. (EP 1693331 A1, Applicant’s cited prior art).
	Regarding claim 23, Seki et al. teach:
The elevator system according to Claim 20.
	Seki et al. does not teach:
wherein the first and second drive machines are controlled by an elevator controller that reverses a movement direction of the first and second support means for a next movement of the first and second elevator cars when the elevator cars have reached the lower end position or the upper end position.
	However, Gaussmann et al. teach:
An elevator system with two drive systems, and
wherein the first and second drive machines (drive systems 14.1, 14.2, figure 1A) are controlled by an elevator controller (central control, paragraph [0014] of the provided machine translation) that reverses a movement direction (paragraph [0013] of the machine translation, “The directions of movement of the elevator cars can also be reversed,”) of the first and second support means for a next movement of the first and second elevator cars when the elevator cars have reached the lower end position or the upper end position (the central control can reverse the drive machines at any desired point of travel, including when the cars are at the lower end position or upper end position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a central controller to reverse the direction of the drive machines, and therefore the support means, of Seki et al. as taught by Gaussmann et al. for ease of travel for passengers. The ability to reverse the direction of movement of the elevator cars of Seki et al. would allow passengers to travel up and down in both shafts.

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (EP 1647513 A2) in view of Dudde et al. (US 9758347 B2).
	Regarding claim 27, Seki et al. teach:
The elevator system according to Claim 16.
	Seki et al. do not teach:
wherein the first support means is a belt.  
	However, Dudde et al. teach:
An elevator system (figure 1),
wherein the first support means (hoistway belt 16a, figure 1) is a belt.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a belt as the first support means as taught by Dudde et al. in the elevator system of Seki et al. for improved traction on the pulleys and higher resistance to fatigue and wear. Belts also provide quieter operation and do not require lubrication so less maintenance is necessary.

Allowable Subject Matter
	Claim 31 is allowed.
	Claims 18, 21, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of records fails to disclose or render obvious all of the limitations of claim 18. Seki et al. discloses an elevator system containing all of the limitations of claim 16, however, it would not have been obvious to one of ordinary skill in the art to modify the elevator system so the first coupling device and the first primary coupling element could be coupled and decoupled during a normal operation. The complex roping and pulley system of Seki et al. is designed so the connection between the coupling devices and coupling elements of the support means is constantly maintained during normal operation and the coupling elements (rope fasteners) are guided during movement of the elevator car in a way that never loses the drive connection between the ropes and the car. 
	Regarding claim 21, Seki et al. is considered the closest prior art and fails to disclose or render obvious all of the limitations of the claim. The primary coupling element of Seki et al. (rope fastener 5) is connected to and in direct contact with the deflection rollers (pulleys 17) of the support means. It would not be an obvious modification to design the elevator system of Seki et al. to prevent contact of all of the primary and secondary coupling elements with the deflection rollers.

Response to Arguments
	Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive. On the bottom of page 7 through page 8, Applicant argues that Seki et al. teaches elevator cars that are driven synchronously and does not teach the limitation “wherein the first elevator car and the second elevator car are independently movable in the first elevator shaft” in presently amended claim 16. Examiner respectfully disagrees. Seki et al. teaches an elevator system with multiple elevator cars that are linked in pairs. Cages 3A and 3B are driven synchronously as noted by Applicant in the Remarks, however, cage 3C is not connected to cage 3A and is movable independently of cage 3A. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654